DETAILED ACTION
This action is responsive to the Applicant’s response filed 3/24/2021.
As indicated in Applicant’s response, claims 1, 5, 15, 19-20 have been amended.  Claims 1-20 are pending in the office action.
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
A) The prior art taken separately or jointly does not suggest or teach the following features.
A computer-implemented method executed by one or more processors, the method comprising:
(i) receiving testing results generated from a code base for an application, where the testing results describe defects that occurred during testing of the code base for the application;
determining semantic similarities between textual descriptions of respective functionality of the application reported within the defects;
determining code module similarities between code modules of the code base that caused the defects;
(ii) clustering defects from the testing results based on both the semantic similarities and the code module similarities;
(iii) generating testing prioritizations for test cases for the application based on the clusters of defects and usage data that indicates frequencies that code modules of the code base are used,
wherein the testing prioritization prioritizes testing of test cases from different clusters of the defects in accordance with the frequencies that the code modules of the code base that caused the defects are used;
(iv) sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine.

(As recited in claims 1, 15, 20)
Nan et al, “Clustering of Defect Reporsts Using Graph Partitioning Algorithms”, discloses generating test case with re-arrangement based on bug-report and graph representation thereof, where test effort are adapted over large cluster indicative of extreme faulty percentage.  The analytic of bug and graph nodes exposing large portion of fault cannot be same as test prioritization on basis of clustering test data in accordance to semantic and functionality similarity grouping where analysis of previous test results support clustering on basis of how frequent the code modules were used as set forth in (i), (ii) and (iii)
 Ma et al, USPubN: 2014/0013164, discloses tracking of error programs and flagging those bearing a particular type, consolidating incidence of the type to re-arrange code coverage for test cost reduction.  Hence, Ma does not consider prioritizing test sequence based on clustering test-execution data on basis of semantic and (module) functionality similarity therein where analysis of previous test results support clustering on basis of how frequent the code modules were used as set forth in (i), (ii) and (iii)
Liu et al, USPubN: 2017/0046245 discloses prioritization of regression test on basis of type/number of tests as well as how often the test has been invoked using a counter or hit-rate usage tracking.  Liu tracking of test frequency and hit-rate has no concern with analyzing test results on basis of semantic and (module) functionality similarity therein according to which clustering on basis of how frequent the code modules were used to implement the prioritized test sequencing as recited in (i), (ii) and (iii)
Rajski et al, USPubN: 2006/0053357, discloses ranking of defects or list thereof using grouping rule to build new pattern of regression test, the ranking updatable on basis of defect occurrence frequencies.  Use of defect occurrence frequency to update defect ranking per Rajski is not exactly test prioritization constructed on basis of clustering test on basis of semantic and (module) functionality similarity therein according to which clustering on basis of how frequent the code modules were used to implement the prioritized test sequencing as recited in (i), (ii) and (iii)
Hirzel et al, “Prioritizing Regression Tests for Desktop and Web-Applications based on the Execution Frequency of Modified Code”, discloses selection of test from analyzing test metrics where frequency of modified code becomes criterion to the ordering of retests.  Hirzel heuristic for forming new sequence solely of analyzing how frequent modified code is accounted for fails to use similarity determination upon clustering test data/results on basis of semantic and (module) functionality similarity therein according to which clustering on basis of how frequent the code modules were used to implement the prioritized test sequencing as recited in (i), (ii) and (iii)
Fang et al, “Similarity-based test case prioritization using ordered sequences of program entities”, discloses test coverage and prioritization using Frequency-Ordered-Sequence or Greed-aided clustering algorithms as part of the similarity-based reordering of set in accordance to distance between test cases.  No part in the heuristic to prioritize cluster determined from the distance-measuring by Fang has concern with clustering test data/results on basis of semantic and (module) functionality similarity therein according to which clustering on basis of how frequent the code modules were used to implement the prioritized test sequencing as recited in (i), (ii) and (iii)
B) Double Patenting Rejection
The amendment to the claims include features and language that have for effect of overcoming the conflicting similarities with the subject matter of the parent case (patented as USPN: 10,578,673) in accordance with the outstanding Provisional Obviousness Double Patenting (ODP) rejection set forth in the last Office Action.
The ODP rejection is herein withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
April 10, 2021